Case 1:20-cv-02424-SEB-MPB Document 1 Filed 09/18/20 Page 1 of 3 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

KELLY HAUSCHILD,

         Plaintiff,

v.
                                                       CASE NO. 1:20-cv-2424
KOHL'S DEPARTMENT STORES, INC.,

         Defendant.

                            PETITION FOR REMOVAL OF ACTION

         Defendant Kohl’s Department Stores, Inc., by counsel, and for its Petition for Removal of

Action, Kohl’s Inc., states as follows:

         1.      On August 18, 2020, Plaintiff filed her Complaint against Defendant Kohl’s

Department Stores, Inc., (hereinafter “Kohl’s”), in the Marion Superior Court Civil Division 11,

under Cause Number 49D11-2008-CT-28083.

         2.      In her Complaint, Plaintiff alleges that on January 25, 2019, she was an invitee on

the Kohl’s premises when she slipped and fell, causing her injuries and damages.

         3.      Plaintiff alleges that she sustained damages as a result of an incident at a Kohl’s

store.

         4.      Plaintiff Kelly Hauschild is a citizen of the State of Indiana.

         5.      Defendant is incorporated under the laws of the State of Delaware with its principal

place of business in Menomonee Falls, Wisconsin.

         6.      Defendant contends that this cause is removable under 28 U.S.C. § 1332 and none

of the impediments to removal under 28 U.S.C. § 1445 are present in this action.

         7.      Defendant certifies that to the best of its knowledge, information and belief, the




                                                   1
Case 1:20-cv-02424-SEB-MPB Document 1 Filed 09/18/20 Page 2 of 3 PageID #: 2




amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest

and costs, as Plaintiff' Complaint alleges that Defendant breached its duty to Plaintiff causing Kelly

Hauschild to incur “bodily injury, economic injury, pain and suffering and mental and emotional

upset”.

          8.    Those injuries have been alleged to include a compound fracture of the right arm,

with a dislocation of the right wrist, and accompanying tendon damage. Plaintiff alleges that

medical treatment for these injuries has to date included four surgeries, including an open

reduction/internal fixation of the fracture, followed by procedures to remove hardware and correct

alignment of the ulna. Plaintiff further claims ongoing treatment of these injuries, as well as

deficits in her ongoing activities of daily living, and loss of income.

          9.    This Petition for Removal is being filed with the Court within thirty (30) days after

determining that the basis for diversity jurisdiction exists.

          10.   Copies of all pleadings filed in the state court action that are in the possession of

Defendant are attached as “Exhibit A”.

          11.   Contemporaneously, a written notice is being provided to all adverse parties and to

the Clerk of the Marion Superior Court, Civil Division 11 that this Petition of Removal is being

filed in this Court.

          WHEREFORE, Defendant, Kohl’s Department Stores, Inc., prays that the entire state

court action pending in the Marion Superior Court, Civil Division 11 of Indiana, under Cause

Number 49D11-2008-CT-28083, be removed to this Court for all further proceedings.

          Dated: September 18, 2020.




                                                   2
Case 1:20-cv-02424-SEB-MPB Document 1 Filed 09/18/20 Page 3 of 3 PageID #: 3




                                            Respectfully Submitted,

                                            KOPKA PINKUS DOLIN PC


                                            By: /s/ Matthew J. Jankowski
                                                Matthew J. Jankowski (#20972-49)
                                                Attorney for Defendant




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2020, the foregoing has been filed through the
Court’s ECF system and notice has been electronically served on all counsel of record. Parties
may access this filing through the Court’s system.

Martha M. McDermott
Garrison Law Firm, LLC
9795 Crosspoint Blvd., Suite 101
Indianapolis, IN 46250

                                                    /s/ Matthew J. Jankowski


KOPKA PINKUS DOLIN PC
550 Congressional Blvd.
Suite 310
Carmel, IN 46032
Tel: (317) 818-1360
Fax: (317) 818-1390
Email: MJJankowski@kopkalaw.com




                                               3
